16 Ill. App.2d 152 (1958)
147 N.E.2d 425
Geraldine Fry and George Famighette, Plaintiffs-Appellees,
v.
Hobson Drug Co., a Corporation Authorized To Do Business in Illinois, and Hannah Kampike, Defendants. Lee H. Hobson and Adlyn Hobson, Partners d/b/a Hobson Drug Company, Certain Defendants-Appellants.
Gen. No. 11,079.
Illinois Appellate Court  Second District, Second Division.
January 24, 1958.
Released for publication February 13, 1958.
*153 Alex J. Victor, for appellants.
Pedderson, Menzimer and Conde, and Stanley J. Roszkowski (Dale F. Conde, and Stanley J. Roszkowski, of counsel) for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE CROW.
Affirmed.
Not to be published in full.